Citation Nr: 1043761	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  07-08 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The Veteran served on active duty from November 1965 to July 
1969.  He died in January 1979.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a September 2006 rating decision of the Columbia, 
South Carolina, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied the claim for service connection for 
cause of the Veteran's death.


FINDINGS OF FACT

1.  During his lifetime, the Veteran had no established service-
connected disabilities.

2.  The Veteran died in January 1979 due to pneumonia due to or 
as a consequence of astrocytoma.  

3.  The Veteran was exposed to Agent Orange during his service in 
the Republic of Vietnam.

4.  Astrocytoma was not present in service or manifested to a 
compensable degree within one year following discharge from 
service and is not etiologically related to the Veteran's active 
service, to include his service in the Republic of Vietnam.


CONCLUSION OF LAW

A disability incurred during or aggravated by service did not 
cause or contribute substantially or materially to the Veteran's 
death.  38 U.S.C.A. §§ 1110, 1131, 1310, 1116, 5103, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.307, 
3.309, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 2000 
(VCAA) have been met.  There is no issue as to providing an 
appropriate application form or completeness of the application.  
VA notified the appellant in correspondence dated in September 
2006 of the information and evidence needed to substantiate and 
complete a claim for service connection for cause of a veteran's 
death.  VA did fail to fully comply with the provisions of 38 
U.S.C.A. § 5103 prior to the rating decision in question for the 
claim on appeal.  Specifically, VA did not inform the appellant 
of how an effective date is assigned once the benefit is granted.  
The record, however, shows that any prejudice that failure caused 
was harmless, as the preponderance of the evidence is against the 
claim for entitlement to service connection for cause of the 
Veteran's death.  Thus, any question as to the appropriate 
effective date to be assigned is moot. 

There also is the matter of other directives regarding claims of 
entitlement to service connection for the cause of a veteran's 
death set as forth by the United States Court of Appeals for 
Veterans Claims (Court) in Hupp v. Nicholson, 21 Vet. App. 342 
(2007).  The Court held in Hupp that in dependency and indemnity 
compensation cases, notice under 38 U.S.C.A. § 5103 notice must 
include a statement of the conditions, if any, for which a 
veteran was service-connected at the time of death; an 
explanation of the evidence and information required to 
substantiate a claim for dependency and indemnity compensation 
based on a previously service-connected condition; and an 
explanation of the evidence and information required to 
substantiate a dependency and indemnity compensation claim based 
on a condition not yet service connected.

The September 2006 letter failed to inform the appellant of the 
evidence and information required to substantiate a dependency 
and indemnity compensation claim based on a condition not yet 
service connected.  However, the appellant has not been 
prejudiced by this because she has demonstrated actual knowledge 
that the Veteran did not have any service-connected disabilities 
at the time of his death and that she needed to establish service 
connection for cause of the Veteran's death by establishing that 
the Veteran died from a disease or injury in service.  
Specifically, she argues that the Veteran developed astrocytoma 
or pneumonia due to Agent Orange exposure in Vietnam, which she 
thinks contributed to the Veteran's death.  This shows actual 
knowledge that she could establish service connection for cause 
of the Veteran's death based upon direct service connection and 
presumptive service connection.  She submitted documentation from 
a website which indicated that a report regarding Agent Orange 
exposure made recommendations for future work including 
investigating brain tumors (glioblastoma and astrocytoma) as 
being associated with Agent Orange exposure.  See The National 
Academies document.  Hence, the appellant has not been prejudiced 
by VA's failure to provide a full Hupp notice, and no further 
notice is in order.

VA has not obtained any evidence in connection with the 
appellant's claim.  The appellant has not indicated the existence 
of outstanding records.  In fact, following receipt of the VCAA 
letter, the appellant responded stating she had no other evidence 
to submit.  See VA Form 21-4138, received in September 2006.  

Although a medical opinion was not provided to the appellant by 
VA in connection with her claim, none is needed.  The Board has 
carefully considered the Court's language in McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), that the threshold for showing 
an association between a disability and service is a low one.  
However, there is a threshold.  The Veteran's death certificate 
shows that he died from pneumonia due to an astrocytoma.  The 
appellant contends that the Veteran had developed the astrocytoma 
from Agent Orange exposure.  Astrocytoma is not one of the 
diseases associated with Agent Orange exposure, and the Secretary 
of VA has made an official determination that there is no 
positive association between exposure to herbicides and any 
condition for which the Secretary has not specifically determined 
that a presumption of service connection is warranted.  See 
Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. 
Reg. 41,442-41,449, and 61 Fed. Reg. 57, 586-57, 589 (1996); 
Notice, 64 Fed. Reg. 59, 232-243 (Nov. 2, 1999).  Thus, the 
allegation by the appellant that a doctor has told her that it 
was possible that the Veteran's death or astrocytoma was caused 
by Agent Orange exposure is too tenuous to establish an 
"indication of an association" referred to in 38 U.S.C.A. § 
5103A or McClendon.  Therefore, the Board finds that a medical 
opinion was not necessary in this case.  38 U.S.C.A. § 5103A.

The appellant was provided the opportunity to meaningfully 
participate in the adjudication of her claims and did in fact 
participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  
Hence, there is no error or issue that precludes the Board from 
addressing the merits of this appeal.

Analysis

The appellant argues that the Veteran developed the astrocytoma 
due to Agent Orange exposure, which contributed to his death.  At 
the time of the Veteran's death, he was not service connected for 
any disability.

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110.  Service connection may be granted 
for any disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical or, 
in certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and the 
cause of death.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) 
aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In addition to the above, applicable criteria provide that a 
veteran who, during active military, naval, or air service, 
served in Vietnam during the Vietnam era, shall be presumed to 
have been exposed during such service to a herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that service.  

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service-connected if the requirements of 38 U.S.C.A. § 1116, 38 
C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d) are also satisfied.  See 38 C.F.R. § 3.309(e).

The Secretary of Veterans Affairs (Secretary) has determined that 
there is no positive association between exposure to herbicides 
and any condition for which the Secretary has not specifically 
determined that a presumption of service connection is warranted.  
See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. 
Reg. 41,442-41,449, and 61 Fed. Reg. 57, 586-57, 589 (1996); 
Notice, 64 Fed. Reg. 59, 232-243 (Nov. 2, 1999).

Notwithstanding the foregoing presumption provisions, which arose 
out of the Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Public Law No. 98-542, § 5, 98 Stat. 2725, 2727-29 
(1984), and the Agent Orange Act of 1991, Public Law No. 102-4, § 
2, 105 Stat. 11 (1991), the United States Court of Appeals for 
the Federal Circuit has determined that a claimant is not 
precluded from establishing service connection for disability due 
to Agent Orange exposure with proof of direct causation.  Combee 
v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Thus, the 
presumption is not the sole method by which an applicant may show 
causation, and thereby establish service connection.  

Dependency and indemnity compensation benefits are payable to the 
surviving spouse if the veteran died from a service- connected 
disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5 (2010).

The death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes that 
such disability was either the principal or a contributory cause 
of death.  The issue involved will be determined by exercise of 
sound judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the veteran, including, particularly, 
autopsy reports.  38 C.F.R. § 3.312(a).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107.  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).

The appellant argues that the Veteran must have contracted the 
astrocytoma due to Agent Orange exposure while serving in 
Vietnam.  She has stated that a doctor has told her this was 
possible.  

The death certificate shows that the immediate cause of death was 
pneumonia due to or as a consequence of astrocytoma, which was 
noted to have had its onset 15 months prior to the Veteran's 
death.

After having carefully reviewed the evidence of record, the Board 
finds that the preponderance of the evidence is against the claim 
for service connection for cause of the Veteran's death.  As to 
direct service connection, there is no competent evidence of a 
nexus between the post service diagnoses of pneumonia and/or 
astrocytoma and service, to include manifestations of the 
astrocytoma within one year following discharge from service.  He 
was first seen in November 1977 with complaints of numbness on 
the left side of his body.  He was diagnosed with the astrocytoma 
at that time.  There is no indication in those medical records of 
a relationship between the astrocytoma and service.  
Additionally, no medical professional has attributed the cause or 
causes of death to service, to include Agent Orange exposure.  

As to presumptive service connection, the Board notes that 
neither pneumonia and astrocytoma are presumptive diseases 
associated with exposure to herbicide agents.  38 C.F.R. §§ 
3.307, 3.309.  The appellant alleged in her VA Form 9 that a 
doctor had told her it was possible that there was a relationship 
between astrocytoma and Agent Orange exposure.  Notably, however, 
a lay person's account of what a physician said, filtered as it 
is through a lay person's sensibilities, is not competent medical 
evidence.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).

Additionally, as stated above already, the Secretary has made a 
specific finding that there is no positive association between 
exposure to herbicides and any condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted.  

For the reasons stated above, the Board concludes that the 
preponderance of the evidence is against the appellant's claim of 
entitlement to service connection for the cause of the Veteran's 
death.  In so concluding, the Board in no way minimizes the 
Veteran's honorable and faithful service to the United States.  
He provided service in and received a Combat Action Ribbon.  The 
Board, however, is obligated to decide cases based on the law and 
the evidence, and not on equity.  See Harvey v. Brown, 6 Vet. 
App. 416, 425 (1994).

The Board also considered the appellant's sincerely held belief 
that the Veteran's active duty service led to his development of 
astrocytoma.  The appellant's lay opinion in this case, however, 
is not competent evidence upon which to establish entitlement to 
the benefit sought on appeal.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, but the preponderance of the 
evidence is against the claims, and the doctrine is therefore not 
applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for cause of the Veteran's 
death is denied.



_______________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


